DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This a response to applicant’s amendment filed on December 8, 2021.  Claims 1, 11, 14 and 17 have been amended.  Claims 21 has been added.  No claims have been cancelled.  Claims 1-21 are pending in the application. 

Response to Amendment
	Rejections under 35 USC § 112(b) of Claims 17-18 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 103 of Claims 1-20 have been withdrawn in view of applicant’s amendments. However, upon further search and consideration, new grounds of rejection have been made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizandari, D. (US Pat. Pub. No. 2021/0330853, with provisional application date of April 24, 2020, hereinafter Mizandari).
	In regards to Claim 1, Mizandari discloses a protective mask (#1) comprising: 
an impermeable membrane (#91) including a nose and mouth cover portion (see figures 1 and 2, and paragraphs [0071] and [0080]); 
a filter cartridge (#10, #20) removably attachable to the impermeable membrane (#60) including (see figures 1 and 2, and paragraphs [0048]-[0049]):
a housing that supports:
a filter element (#21) operative to trap particles of a damaging agent (see figures 1 and 2, and paragraph [0049]),
a sanitizing emitter (#25 UV emitter) positioned so as to illuminate, an exterior perimeter of the filter element (#21) and acting to permeate the filter element from the exterior perimeter with a sanitizing agent operative to deactivate the particles of the damaging agent (see figures 1 and 2, and paragraph [0055]; Mizandari discloses a UV light emitter (#25) that emits UV-C light and the HEPA filter is treated with UV light from the LED (#25).  The UV light may bathe the face of the HEPA filter facing away from the air inlet, so the UV light passes through the HEPA filter and any pre-filters present in the filter stack.  The UV treatment will kill virus particles trapped on the surface of the HEPA filter and pre-filters. Since the UV light bathes the face of the HEPA filter, it is considered reasonably obvious, absent evidence to the contrary, that the UV light is positioned to also illuminate an exterior perimeter of the filter element and acts to permeate the filter element from the exterior perimeter, as claimed by the applicant.); and
a containment element (#50, #90) that protects the user from exposure to the sanitizing agent (see figures 1 and 2).
In regards to Claim 2, Mizandari discloses further comprising a sanitizing agent source electrically coupled to the sanitizing emitter (#25), wherein:
the sanitizing emitter (#25) comprises a light source (UV light source) (see figures 1 and 2 and paragraph [0055]);
the sanitizing agent comprises light (UV LED) (see figures 1 and 2, and paragraph [0055]);
the sanitizing agent source comprises a power supply (#71 battery) (see figure 2 and paragraph [0072]).
In regards to Claim 3, Mizandari discloses wherein the light source is a plurality of light emitting diodes (see paragraph [0055]).  Although Mizandari discloses a UV LED light, having more than one, such as a plurality of UV LEDs is a mere duplication of parts and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
	In regards to Claim 4, Mizandari discloses wherein the light comprises light in an ultraviolet spectrum (see paragraph [0055]).
	In regards to Claim 5, Mizandari discloses wherein the light comprises a wavelength of about 260-280 nanometers (see paragraph [0055]), which falls inside the claimed range of about 220-280 nanometers, as claimed by the applicant, thereby making the claimed range prima facie obvious.  See MPEP 2144.05.  
In regards to Claim 6, Mizandari discloses wherein the power supply comprises a battery disposed within the housing (see paragraph [0072]; Mizandari discloses wherein the power supply may be contained in a battery compartment integrated into the apparatus, i.e. housing.).
In regards to Claim 7, Mizandari discloses wherein the filter element filters particles above about 50microns in size (see paragraph [0046]).
In regards to Claim 8, Mizandari discloses wherein the containment element (#50, #90) forms a tortuous path configured to allow air to pass through the containment 
In regards to Claim 9, Mizandari discloses further comprising a frame (#92) coupled to the impermeable membrane (#91), wherein the frame extends around a perimeter of the impermeable membrane, and wherein the filter cartridge is positioned on a bottom edge of the frame (see paragraph [0080]).
Examiner notes that although Mizandari does not explicitly disclose wherein the filter cartridge is positioned on a bottom edge of the frame, changing the position of the filter cartridge is a mere engineering design choice in order to obtain a desired end-result, such as for an improved aesthetic appearance, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 10, Mizandari discloses further comprising a seal coupled to the frame and extending around the perimeter of the impermeable membrane (see paragraph [0080]).
Examiner notes that although Mizandari does not explicitly disclose that the frame and the seal are formed of transparent or substantially transparent materials, changing the material to a transparent or substantially transparent material is a mere engineering design choice in order to obtain a desired end-result, such as a for an improved aesthetic appearance, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 11
a transparent impermeable membrane (#91) including a nose, mouth cover portion, and a chin cover portion, wherein a face of a user is visible through the transparent impermeable membrane while the user is wearing the protective mask (see figures 1 and 2, and paragraphs [0071], [0080] and [0149]).
a filter cartridge removably (#10, #20) attachable to the transparent impermeable membrane (#91) including (see figures 1 and 2, and paragraphs [0048]-[0049]):
a housing that supports:
a filter element (#21 HEPA filter) operative to trap particles of a damaging agent (see figures 1 and 2, and paragraph [0049]);
a sanitizing emitter (#25 UV emitter) positioned so as to illuminate, an exterior perimeter of the filter element and acting to permeate the filter element from the exterior perimeter with a sanitizing agent operative to deactivate the particles of the damaging agent (see figures 1 and 2, and paragraph [0055]; Mizandari discloses a UV light emitter (#25) that emits UV-C light and the HEPA filter is treated with UV light from the LED (#25).  The UV light may bathe the face of the HEPA filter facing away from the air inlet, so the UV light passes through the HEPA filter and any pre-filters present in the filter stack.  The UV treatment will kill virus particles 
a containment element (#50, #90) that protects the user from exposure to the sanitizing agent (UV light) (see figures 1 and 2).
Mizandari discloses that the mask may further comprise an extended view plate that is transparent over a greater portion of the user’s face such as revealing the user’s nose, or the user’s nose and mouth, to provide a full face mask.  Similarly the PPE may be a hood or a shield that covers the user’s head. One of skill in the art can appreciate that features such as the seal areas, harness or straps to secure the PPE to the user, etc. may be specific to the type of mask, hood or shield envisioned, but such features do not affect the essential features of the disclosed air purification apparatus (see paragraph [0149]).  In view of this, it is considered obvious that Mizandari makes operable the use of a transparent impermeable membrane, as claimed by the applicant.
In regards to Claim 12, Mizandari discloses further comprising a sanitizing agent source electrically coupled to the sanitizing emitter (#25), wherein:
the sanitizing emitter (#25) comprises a light source (UV light source) (see figures 1 and 2 and paragraph [0055]);
the sanitizing agent comprises light (UV LED) (see figures 1 and 2, and paragraph [0055]);
the sanitizing agent source comprises a power supply (#71 battery) (see figure 2 and paragraph [0072]).
In regards to Claim 13, Mizandari discloses wherein the light comprises light in an ultraviolet spectrum (see paragraph [0055]).
Claims 14-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizandari in view of Wilson et al. (US Pat. Pub. No. 2018/0311515, hereinafter Wilson).
In regards to Claim 14
a transparent impermeable membrane (#91) coupled to a frame (#92) and including a first portion, wherein the face of the user is visible through the transparent impermeable membrane (#91) while the user is wearing the protective mask (see figures 1 and 2 and paragraphs [0071], [0080] and [0149]);
a cartridge receptacle (#10) including a containment element (#50, #90 coupled to the frame (#92) (see figures 1 and 2);
a filter cartridge (#20) removably attachable to the cartridge receptacle (#10) and including (see figures 1 and 2):
a housing that supports (see figures 1 and 2):
a filter element (#21 HEPA filter) operative to trap a damaging agent (see figures 1 and 2 and paragraph [0049]); 
a sanitizing emitter (#25 UV emitter) positioned so as to illuminate an exterior perimeter of the filter element and acting to permeate the filter element (#21) from the exterior perimeter with a sanitizing agent (UV light) operative to deactivate the damaging agent, wherein the containment element (#50, #90) protects the user from exposure to the sanitizing agent (UV light) (see figures 1 and 2, and paragraph [0055]; Mizandari discloses a UV light emitter (#25) that emits UV-C light and the HEPA filter is treated with UV light from the LED (#25).  The UV light may bathe the face of the HEPA filter facing away from the air inlet, so the UV light passes through 
Mizandari discloses that the mask may further comprise an extended view plate that is transparent over a greater portion of the user’s face such as revealing the user’s nose, or the user’s nose and mouth, to provide a full face mask.  Similarly the PPE may be a hood or a shield that covers the user’s head. One of skill in the art can appreciate that features such as the seal areas, harness or straps to secure the PPE to the user, etc. may be specific to the type of mask, hood or shield envisioned, but such features do not affect the essential features of the disclosed air purification apparatus (see paragraph [0149]), but is silent in regards to a frame including a first frame portion and a second frame portion coupled to one another at a joint, wherein the frame extends around a perimeter of a face of a user wearing the protective mask.
However, Wilson teaches a face shield to provide protection from environmental harms, such as contaminated air (see paragraph [0001]).  An air purification system is coupled to the face shield for providing purified air to the user wearing the face shield, wherein purified air is received by the first air supply system (#1004), i.e. first frame portion, from an air manifold (#1003) connected to the air purification system, and the first 
Wilson teaches in the definitions that the term “air purification system” means a system capable of removing contaminants or otherwise undesirable substances from a gaseous medium, in particular air, and may refer to filters, such as HEPA filters. These air purification systems may also include sterilization technologies including and not limited to UV light (see paragraph [0032]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the protective mask as disclosed by Mizandari by having a frame including a first frame portion and a second frame portion coupled to one another at a joint, wherein the frame extends around a perimeter of a face of a user wearing the protective mask, as claimed by the applicant, with a reasonable expectation of success, as Wilson teaches a face shield which provides protection from environmental harms, such as contaminated air, wherein an air purification system is coupled to the face shield for providing purified air to the user wearing the face shield, wherein purified air is received by the first air supply system, i.e. first frame portion, from an air manifold connected to the air purification system, and the first air supply system comprises apertures that allow directed airflow in a space between a protection pane and 
In regards to Claim 15, Mizandari, in view of Wilson, discloses the protective mask as recited in claim 14.  Mizandari discloses wherein the apparatus comprises a power supply to provide power for the UV emitting LEDS (#25).  The power supply may be a power source such as a battery, and the battery may be contained in a battery compartment integrated into the apparatus, i.e. housing (see paragraph [0072]).  
Although Mizandari, as modified above, does not explicitly disclose wherein the battery compartment is coupled to the first frame portion, changing the location of the battery compartment to another location, such as to be coupled to the first frame portion is a mere engineering design choice, in order to obtain a desired end-result, such as for an improved aesthetic appearance or for user comfort, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 19, Mizandari discloses further comprising a sanitizing agent source electrically coupled to the sanitizing emitter (#25), wherein:
the sanitizing emitter (#25) comprises a light source (UV light source) (see figures 1 and 2 and paragraph [0055]);
the sanitizing agent comprises light (UV LED) (see figures 1 and 2, and paragraph [0055]);
the sanitizing agent source comprises a power supply (#71 battery) (see figure 2 and paragraph [0072]).
Claim 20, Mizandari discloses wherein the light comprises light in the ultraviolet spectrum (see paragraph [0055]). 
In regards to Claim 21, Mizandari discloses a protective mask comprising: 
an impermeable membrane (#91) including a nose and mouth cover portion (see figures 1 and 2 and paragraphs [0071], [0080] and [0149]);
a filter cartridge (#10, #20) removably attachable to the impermeable membrane (#91) including (see figures 1 and 2):
a housing that supports (see figures 1 and 2):
a filter element (#21 HEPA filter) operative to trap a damaging agent (see figures 1 and 2 and paragraph [0049]); 
a sanitizing emitter (#25 UV emitter) positioned adjacent the filter element (#21) so as to illuminate an exterior perimeter of the filter element (#21) and acting to permeate the filter element (#21) with a sanitizing agent (UV light) operative to deactivate the damaging agent (see figures 1 and 2, and paragraph [0055]; Mizandari discloses a UV light emitter (#25) that emits UV-C light and the HEPA filter is treated with UV light from the LED (#25).  The UV light may bathe the face of the HEPA filter facing away from the air inlet, so the UV light passes through the HEPA filter and any pre-filters present in the filter stack.  The UV treatment will kill virus particles trapped on the surface of the HEPA filter and pre-filters. Since the UV light bathes the face of the HEPA filter, it is considered 
a containment element (#50, #90) that protects the user from exposure to the sanitizing agent (UV light) (see figures 1 and 2). 
Mizandari discloses that the mask may further comprise an extended view plate that is transparent over a greater portion of the user’s face such as revealing the user’s nose, or the user’s nose and mouth, to provide a full face mask, i.e. face shield.  Similarly the PPE may be a hood or a shield that covers the user’s head. One of skill in the art can appreciate that features such as the seal areas, harness or straps to secure the PPE to the user, etc. may be specific to the type of mask, hood or shield envisioned, but such features do not affect the essential features of the disclosed air purification apparatus (see paragraph [0149]).  Therefore, it is considered obvious, absent evidence to the contrary, that Mizandari also makes operable the use of a face shield including a nose and mouth cover portion, as claimed by the applicant.
In the alternative, although Mizandari does not explicitly disclose a face shield including a nose and mouth cover portion, Wilson teaches a face shield to provide protection from environmental harms, such as contaminated air (see paragraph [0001]).  An air purification system is coupled to the face shield for providing purified air to the user wearing the face shield, wherein purified air is received by the first air supply system (#1004), i.e. first frame portion, from an air manifold (#1003) connected to the air 
Wilson teaches in the definitions that the term “air purification system” means a system capable of removing contaminants or otherwise undesirable substances from a gaseous medium, in particular air, and may refer to filters, such as HEPA filters. These air purification systems may also include sterilization technologies including and not limited to UV light (see paragraph [0032]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the protective mask as disclosed by Mizandari by substituting a known impermeable membrane for another impermeable membrane comprising a face shield including a nose and mouth cover portion, as claimed by the applicant, with a reasonable expectation of success, as Wilson teaches a face shield which provides protection from environmental harms, such as contaminated air, wherein an air purification system is coupled to the face shield for providing purified air to the user wearing the face shield, wherein purified air is received by the first air supply system, i.e. first frame portion, from an air manifold connected to the air purification system, and the first air supply system comprises apertures that allow directed airflow in a space between a protection pane and a face of the subject, thereby efficiently removing .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizandari in view of Wilson and further in view of Hunter et al. (US Pat. Pub. No. 2009/0004047, hereinafter Hunter).
In regards to Claim 16, Mizandari, in view of Hunter, discloses the protective mask as recited in claim 15, but fails to disclose wherein the sanitizing emitter comprises a circuit board operative to distribute the electrical power from the at least one battery.
However, Hunter teaches an air sterilization system for providing a sterile air supply to a face mask, comprising a face mask having an air input and an air output, a kill chamber (sterilization chamber) that includes a housing having an input for receiving air from the atmosphere and an output connected to the input of the face mask, a UV light source, a pump, fan or blower for generating an air stream, and a particle filter, i.e. HEPA filter, mounted on the housing (see figure 1 and paragraph [0023]). The system may also be used in conjunctions with an ultraviolet light source to kill or destroy biological pathogens.  The nature of the filter may be chosen to limit clusters or clumps of the particular biological pathogens that the UV light source is intended to kill or destroy (see paragraph [0024]). 
Hunter further teaches portable air sterilization apparatus comprising a face mask (#100), which fits over a person’s nose and mouth and the mask assembly may also include goggles to protect the eye from injury or damage, connected to a kill chamber (#110), a pump (#170) easing the inhaling process by providing an air flow toward the mask (#100).  The sterilizer or kill chamber (#110) has an internal volume, i.e. housing, 
Hunter further teaches a circuit board, i.e. microcontroller, operative to distribute the electrical power from the at least one battery (#142) to at least one emitting element such that the at least one emitting element emits the sanitizing agent (see figure 12 and paragraph [0087]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the protective mask as disclosed by Mizandari, in view of Wilson, by having a circuit board operative to distribute the electrical power from the at least one battery to at least one emitting element such that the at least one emitting element emits the sanitizing agent, as claimed by the applicant, with a reasonable expectation of success, as Hunter teaches a portable air sterilization apparatus which comprises a face mask, which fits over a person’s nose and mouth, connected to a kill chamber having an internal volume, a pump for easing the inhaling process by providing an air flow toward the mask, a UV light source mounted in the chamber, wherein the UV light source is powered by means of a power source such as a battery pack which is disposed within the housing and the battery pack is in electrical communication with the UV light source and operative to provide electrical power to the UV light source, and a circuit board operative to distribute the electrical power from the at least one battery to at least one emitting element such that the at least one emitting 
In regards to Claim 17, Mizandari, in view of Wilson, discloses the protective mask as recited in claim 15, but fails to disclose further comprising a controller received in the cartridge receptacle, wherein the controller is in electrical communication with the at least one battery and the sanitizing emitter and is operative to control the sanitizing emitter.
However, Hunter teaches an air sterilization system for providing a sterile air supply to a face mask, comprising a face mask having an air input and an air output, a kill chamber (sterilization chamber) that includes a housing having an input for receiving air from the atmosphere and an output connected to the input of the face mask, a UV light source, a pump, fan or blower for generating an air stream, and a particle filter, i.e. HEPA filter, mounted on the housing (see figure 1 and paragraph [0023]). The system may also be used in conjunctions with an ultraviolet light source to kill or destroy biological pathogens.  The nature of the filter may be chosen to limit clusters or clumps of the particular biological pathogens that the UV light source is intended to kill or destroy (see paragraph [0024]). 
Hunter further teaches a portable air sterilization apparatus comprising a face mask (#100), which fits over a person’s nose and mouth and the mask assembly may also include goggles to protect the eye from injury or damage, connected to a kill chamber (#110), i.e. cartridge receptacle, a pump (#170) easing the inhaling process by providing an air flow toward the mask (#100).  The sterilizer or kill chamber (#110) has an internal volume, i.e. housing, and a UV light source (#140) is mounted in the chamber (#110) (see 
Hunter further teaches a controller in the form of a microprocessor (#146) is operative to adjust UV light dosage and the controller is disposed in the kill chamber (#110), i.e. cartridge receptacle.  The amount of UV radiation to which the air in the chamber (#110) is exposed is adjusted by adjusting the radiation source (see paragraph [0070]).  A block diagram of the electronics including the microcontroller and the power supply control for the microcontroller and UV light as used in some embodiments is shown in figure 12. Figure 12 shows that the microcontroller (#146) is in electrical communication with the at least one battery (#142) and the sanitizer emitter (#140 UV light source) and is operative to control the sanitizer emitter (#140) (see figures 1 and 12 and paragraph [0070] and [0087]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the protective mask as disclosed by Mizandari, in view of Wilson, by having a controller received in the cartridge receptacle, wherein the controller is in electrical communication with the at least one battery and the sanitizing emitter and is operative to control the sanitizing emitter, as claimed by the applicant, with a reasonable expectation of success, as Hunter teaches a portable air sterilization apparatus which comprises a face mask, which fits over a person’s nose and mouth, connected to a kill chamber, i.e. cartridge receptacle, having an internal volume, a pump for easing the inhaling process by providing an air flow toward the mask, a UV 
In regards to Claim 18, Mizandari, in view of Wilson and Hunter, discloses the protective mask as recited in claim 17.  Hunter further teaches wherein sensors for monitoring ozone levels, and carbon monoxide levels are present in the kill chamber (#110).  Further, a UV radiation sensor (#172) is present to detect UV generation failure.  The sensor (#172) serves to monitor UV radiation and allow adjustment to meet an adequate dose.  A humidity sensor (#192) is connected to the controller (#146) for controlling the amount of UV radiation pursuant to humidity changes (see paragraph [0073]).  This is considered equivalent to wherein the controller includes at least one indicator (sensor) operative to indicate a status of the protective mask (high/low humidity, ozone presence, UV generation failure etc.).


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759